HOFFMAN, Judge,
concurring and dissenting.
I concur except as to the judgment against William H. Fifield and Otto G. Fi-field, Inc.
William H. Fifield acted as agent and attorney-in-fact for William O. Fifield and Monda F. Sagaikin, He is a licensed Indiana real estate broker and chairman of the board of directors of Otto G. Fifield, Inc., an Indiana corporation engaged in the business of real estate sales and brokerage.
The majority bases its affirmance on the contract between Niepokoj and Schulz. This contract was signed by Leonard Nie-pokoj 1 and William H. Fifield as agent for William O. Fifield and Monda F. Sagalkin. William O. Fifield and Monda F. Sagalkin are the children of William H. Fifield and there is no dispute as to his acting as their agent and attorney-in-fact.
Neither William H. Fifield nor Otto G. Fifield, Inc., signed the contract and the names do not appear anywhere within the contract. Therefore, I can find no basis to support the judgment against William H. Fifield and Otto G. Fifield, Inc. I would reverse as to those parties.

. The assumption is that Leonard Niepokoj is also acting on behalf of Ruby Niepokoj, his wife. No mention in the transcript or briefs is made of the contrary.